         Case 1-20-01102-reg   Doc 1-7     Filed 08/28/20    Entered 08/28/20 17:03:31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
---------------------------------------------------------------- x
MANUEL ROEL, Individually and Derivatively as :
50% Shareholder of ROEL & HSU CORP., as                          : Index No. 709652/2017
25% Shareholder of CHRL REALTY CORP., as                         :
                                                                 :
25& Shareholder of RLCH, INC., and as 25%                        : NOTICE OF FILING OF
Shareholder of 190-15 48th AVENUE CORP.,                         : NOTICE OF REMOVAL
                                                                 :
                                  Plaintiff,                     :
                                                                 :
                           -against-                             :
                                                                 :
                                                                 :
JOE HSU, ESTER HSU, ROEL & HSU CORP.,                            :
RLCH, INC., CHRL REALTY CORP., 190-15 48th :
AVENUE CORP., MOU YANG LAM, KWAN                                 :
CHO CHEUNG, MING KAM CHEUNG, HEONG :
LENG LOU, JIM GUO LIN, KAM MING LAM,                             :
AND SIU LING WONG,                                               :
                                                                 :
                                                                 :
                                  Defendants.                    :
---------------------------------------------------------------- x
STEVEN CHEUNG, MING YUNG CHEUNG, GUI :
ZHEN CHEN, CHEUNG CHIN CHAU, TUNG                                :
SUET RUBY LAM AND WONG KUCK TAN,                                 :
                                                                 :
                                                                 :
                                  Defendants/Intervenors. :
--------------------------------------------------------------- x
         PLEASE TAKE NOTICE that that certain claims, counterclaims, and cross-claims by or

against RLCH, Inc. asserted in the above-captioned action have been removed this day to the

United States Bankruptcy Court for the Eastern District of New York as set forth in the Notice of

Removal (the “Notice”) annexed hereto as Exhibit A. Upon the filing of the Notice, defendant

RLCH, Inc. has effected removal under 28 U.S.C. § 1452.

Dated: New York, New York                           HERRICK, FEINSTEIN LLP
       August 28, 2020
                                                    By:    Janice I. Goldberg
                                                           Janice I. Goldberg
                                                    Two Park Avenue
                                                    New York, New York 10016
                                                    Tel: (212) 592-1400
                                                    jgoldberg@herrick.com
                                                    Attorneys for Defendant RLCH, Inc.

HF 13466729v.3
